With regret, I find myself unable to entertain the views adopted by the majority of this Court. True, as suggested in the majority opinion, the decision of this case properly rests on whether the contract in question provides for a sale of tires and equipment or the rendering of services by the tire company to the transit company. In the former case, the transaction is so tinged with interstate commerce as to be non-taxable; in the latter, inasmuch as the services, if such they are, necessarily must be rendered within the State of West Virginia, the transaction would be taxable.
I find it difficult to see how the instant transaction does not constitute a sale which involves interstate commerce. The contract was made in Akron, Ohio; it provides that the tire company will deliver tires and equipment for the transit company's buses "transportation facilities Akron, Ohio, freight prepaid to Charleston, W. Va."; that all tires lost, stolen or damaged beyond repair after delivery shall be charged to the transit company on a mileage basis; that all tires furnished under the contract shall be paid for on a mileage basis; that at no time shall the total mileage amount to less than 32,000 miles; and, further, that in the event the contract is not renewed, the bus company shall purchase the tires on a mileage basis. It thus appears under the provisions of this contract *Page 420 
that the title to the tires eventually will pass out of the tire company, either by purchase for cash or usage payable on a mileage basis, and this must happen within the State of West Virginia. Thus we have a contract, between New York and West Virginia corporations, made in Ohio, which provides for delivery in Ohio of tires to the West Virginia corporation for transportation to West Virginia, the title to which will pass upon contingencies which must happen in West Virginia. Under the circumstances, I think that the interstate commerce feature is part and parcel of the whole transaction to such an extent that the West Virginia consumers' sales tax (Acts 1937, chapter 108) has no application except as to the services for repair and maintenance on the basis of fifty dollars per month as provided by Section 8 of the Act.
Judge Hatcher joins in this dissent.